Hiltoít, J.
— The right of the plaintiff to costs, or to any allowance by way of indemnity for his expenses in prosecuting bis action, must depend upon and be determined by tbe statutes in force in respect thereto at tbe time he became entitled to be thus remunerated.
By tbe Code, all previous statutes regulating costs or fees of attorneys in civil actions were abolished, and instead there was allowed to the prevailing party “certain sums by way of indemnity for his expenses in the action,” and which allowances” *558were in that act “ termed costs.” Code, § 303. In an action of this nature, these “costs shall be allowed of course to the plaintiff upon a recovery.” § 304, sub. 4.
In addition to. the costs referred to and specified in detail in section 307, the plaintiff, in a difficult case like the present, wherein a trial has been had, was entited to an extra allowance, the amount of which was left to the discretion of the court. Code of 1851, §'308.
All allowances are by the Code “ termed costs,” and the plaintiff’s right to them accrues upon his “ recovery,” which, in this case, was at the time of rendering, the verdict; and although the amount of the extra allowance was not at that time determined, yet the plaintiff’s right to it then became fixed, and was given hiin^y statute. Supervisors of Onondaga v. Briggs, 3 Denio, 173 ; Truscott v. King, 4 How. P. R. 173 ; Holmes v. St. John, 2 Code Rep. 46 ; Taylor v. Gardner, ibid. 47 ; Ellsworth v. Gooding, 8 How. P. R. 3 ; Huber v. Lockwood, 15 ibid. 74.
The time when a court is disposed to exercise a discretion ought not, upon any just principles, to deprive a party of a right thus fixed and acquired. Wilson v. Henderson, 15 How. Pr. R. 90 ; Crary v. Norwood, 5 Abbott P. R. 219.
Order appealed from affirmed.